      Case 2:14-cv-00160-MCE-AC Document 203-2 Filed 12/11/18 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                            EASTERN DISTRICT OF CALIFORNIA

                                    OFFICE OF THE CLERK
                                         501 "I" Street
                                     Sacramento, CA 95814




                                      BILL FOR FEES DUE


To:   Patrick S. Sweeney


RE: YESENIA MELGAR vs. ZICAM LLC

      USDC:             2:14−CV−00160−MCE−AC



   A Notice of Appeal has been filed in the above−referenced case without the appropriate

fee paid. You are hereby notified that the filing fee of $505.00 is due immediately.



                                       MARIANNE MATHERLY
                                       CLERK OF COURT

                                By: /s/ L. Mena−Sanchez
                                       Deputy Clerk
